Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 1 of 9. PagelD #: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Bryon J. Speakes, Special Agent (“SA”), Federal Bureau of Investigation (“FBI”),
Youngstown, Ohio, hereinafter referred to as Affiant, being duly sworn, state that:
AGENT BACKGROUND

1, [ am an investigative of law enforcement officer of the United States within the
meaning of 18 U.S.C. § 2510 (7); that is, an officer of the United States who is empowered by
law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. §
2516. Ihave been trained in advanced investigative techniques and have satisfied all
requirements defined by the Federal Criminal Investigator Classification series established by
the U.S, Office of Personal Management,

2. Ihave been employed as a Special Agent with the FBI since 2015, Currently, I
am assigned to the Cleveland Division’s, Youngstown Resident Agency. In that capacity, I have
been involved in numerous investigations, including those involving violations of narcotics and
weapons related laws. In the course of my duties, I regularly serve subpoenas, conduct
interviews, take sworn statements, execute search warrants, and otherwise gather evidence in
furtherance of criminal investigations. These investigations include, but are not limited to,
firearms offenses, drug crimes, crimes against children, national security, bank robbery, and
white-collar crimes. | also testify in front of grand juries and in court. I am also assigned to the
Mahoning Valley Violent Crimes Task Force (“MVVCTF”).

3. Over the course of my employment as a FBI Special Agent I have conducted and
participated in multiple criminal investigations that have resulted in arrests for violent criminal
offenses. The crimes resulted in subsequent convictions in Federal Courts.

4, This affidavit is being submitted for the limited purpose of establishing probable
cause to believe that ANDREW SAMUEL DAVIS STRICKLAND (“STRICKLAND”), age

25, currently residing on Cambridge Avenue in Youngstown, Ohio, in the Northern District of

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 2 of 9. PagelD #: 3

Ohio, Eastern Division, has committed violations of Title 18, United States Code, Sections
225 1(a}—the Sexual Exploitation of Children.

| 5. The statements contained in this Affidavit are based in part on: information
provided by FBI Special Agents, Task Force Officers (“TFOs”) and FBI Analysts, written
reports about this and other investigations that I have received, directly or indirectly, from other
law enforcement agents, reporting by eye witnesses, independent investigation and analysis by
FBI agents/analysts and computer forensic professionals, and my experience, training and
background as a Special Agent of the FBI. Because this Affidavit is being submitted for the
limited purpose of securing a criminal complaint, I have not included each and every fact known
to me concerning this investigation. Instead, I have set forth only the facts that I believe are
necessary to establish the foundation for the requested complaint.

6. This court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

 

2711(3)(A)(i).

BASIS FOR PROBABLE CAUSE

 

7. On July 7, 2019, a Farmdale, Ohio resident (hereinafter “WITNESS-1”} contacted
the Trumbull County, Ohio, Sheriff's Office to report a sexual assault that was committed upon
WITNESS-1’s infant child (hereinafter Minor Victim-1 [“MV-1"]). WITNESS-1 reported that
the sexual assault on MV-1 was committed by WITNESS-1’s 16-year-old relative (hereinafter
Minor Victim-2 [“MV-2”]).

8. On July 8, 2019, Trumbull County Sheriff's Office Detective Jolene Marcello

(“Det. Marcello”) interviewed the spouse of WITNESS-1 (hereinafter “WITNESS-2”), and MV-

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 3 of 9. PagelD #: 4

2 at the Trumbull County Sheriff's Office. WITNESS-2 stated that on or about July 4, 2019 that
WITNESS-2’s family, which included MV-1 and MV-2, drove from their Farmdale residence to
the Clark County fairgrounds to watch a horse show. On July 7, 2019, WITNESS-2 was
contacted via telephone by a sibling (hereinafter “WITNESS-3”) who stated that she/he received
a video which purportedly showed a sex act being committed between MV-I and MV-2. The
video was sent to WITNESS-3 via Facebook by user named, “Andrew Strickland.”
STRICKLAND then provided his cellular telephone number to WITNESS-3 in order to have
WITNESS-2 contact him [STRECKLAND]. The number provided to WITNESS-2 was 234-
228-5201 (hereinafter Target Telephone-1 [“TT-1”]).

9, On or about July 7, 2019, WITNESS-2 contacted STRICISLAND via Facebook.
STRICKLAND then provided WITNESS-2 the video of the sex act being committed between
MV-1 and MV-2. The video depicted MV-2 engaging in oral sex on MY-1I and appeared to take
place within a camper at the Clark County fairgrounds.

10. During an interview MY-2 told Det. Marcello that the sex act only happened once
and occurred within a camper located in Springfield, Ohio!.

il. On or about July 8, 2019, Det. Marcello went to the Farmdale residence of MV-2.
Det Marchello then observed the video which showed the July 6, 2019 sex act that was
maintained on WITNESS-2’s cellular telephone.

12. According to MV-2, in an interview with Det. Marcello, stated that on or about
July 1, 2019, STRICKLAND contacted MV-2 via Facebook in the form of a friend request.
STRICKLAND then started to communicate with MV-2 via Facebook’s Messenger platform.
STRICKLAND requested that MV-2 share naked images of MV-2 (“nudes”) to him. MV-2

first denied STRICKLAND ’s request to provide him with nudes. MV-2 then deleted

 

* Clark County and Springfield, Ohio is in the Southern District of Ohio.
| 3

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 4 o0f9. PagelD #: 5

STRICKLAND profile from M¥V-2’s friends list. STRICKLAND, at a later time, created
approximately four other Facebook user profiles and re-contacted MV-2. MV-2 again accepted
STRICKLAND’s Facebook friend request. STRICKLAND again requested nudes from MV-2.
MV-2 provided STRICKLAND with publicly available nude images of other persons which
MV-2 found on the Internet. At this point STRICKLAND threatened MV-2 to provide him
with nude images. STRICKLAND then provided three nude images of himself to MV-2. MV-
2. could see STRICKLAND ’s face on two of the images. MV-2 could identify that the images
were in fact of STRICKLAND by comparing those images to photographs on
STRICKLAND’s Facebook profile.

13, Further, according to MV-2, one of the images depicted a naked STRICKLAND
with a small dog. STRICKLAND then messaged MV-2 and stated, “isn’t it [the dog] cute [?}”
MV-2 again provided STRICKLAND with publicly available nude images of other persons
which MV-2 found on the Internet. STRICKLAND stated that he would send the nude images,
provided to him by MV-2, to MV-2’s family. STRICKLAND told MV-2 that he was aware that
MV-2 was in Springfield (Ohio). STRICKLAND in viewing MV-2’s Facebook pictures, asked
about the identity of MV-1 and other children that appeared on MV-2’s Facebook account. MV-
2 then provided to STRICKLAND MY-1’s identity. STRICKLAND then told MV-2 to
perform a sex act on a horse or on MV-1. MV-2, believing that STRICKLAND would either
harm MV-2 or MV-2’s family committed the sex act on MV-1. MV-2 used a cellular phone to
record the sex act and provided the recording to STRICKLAND via Facebook Messenger, as
requested by STRICKLAND. After MV-2 sent the video, SFRICKLAND stated that he could
not believe how far he had gotten with MV-2. STRICKLAND continued, that he has never

gotten that far with other people he has asked to do similar sex acts for him in the past.

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 5 of 9. PagelD #: 6

14. On or about July 8, 2019, Det. Marcello then collected the cellular telephones of
WITNESS-2 and MV-2 as evidence. The cellular telephones used by WITNESS-2 and MV-2
are further identified as:

a. A black LG Aristo II with International Mobile Equipment Identity (IMEI)

352737 102624237, bearing a telephone number of 234-232-XXXKX [REDACTED]

(hereinafter Target Telephone-2 [“TT-2”]). TT-2 is associated with WITNESS-2; and

b. A silver LG Aristo II with International Mobile Equipment Identity (MEN

3587720869644378, bearing a telephone number of 814-550-XXXX [REDACTED]

(hereinafter Target Telephone-3 [“TT-3”]). TT-3 is associated with MV-2.

15, On or about July 8, 2019, Det. Marcello conducted an OHLeg search of “Andy
Strickland” and located an ANDREW SAMUEL DAVIS STRICKLAND, date-of-birth (DOB)
AX-AX-1995 [REDACTED], residing on Winchester Avenue in Youngstown, Ohio.

16. On July 15, 2019, Det. Marcello obtained consent for law enforcement to search
the cellular telephones belonging to WITNESS-2 and MV-2.

17. On July 15, 2019, Det. Marcello transferred the custody of WITNESS-2’s and
MV-2’s cellular telephone to Clark County, Ohio, Sheriffs Office Detective Debra Strileckyl.

18. On July 23, 2019, I was contacted by FBI SA Andrea Kinzing (“SA Kinzing”) of
the Cincinnati FBI. SA Kinzing informed me that she received the cellular telephones belonging
to WITNESS-2 and MV-2 and was proceeding with extraction the content from the devices,

19, On July 24, 2019, I served Facebook with preservation orders to maintain the
Facebook accounts associated with STRICKLAND, MV-2, and WITNESS-3.

20. On July 24, 2019, a FBI Confidential Human Source (CHS) with access to

personally identifiable information (PID for residents and their dependents within the state of

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 6 of 9. PagelD #: 7

Ohio identified the following information for STRICKLAND:

Address: XXX Cambridge Avenue, Youngstown, Ohio 44502 [REDACTED]
‘Telephone Number: 234-228-5201 (TT-1)

21, On July 24, 2019, I subpoenaed T-Mobile device 234-228-5201 (TT-1), for basic

subscriber information and tolls from the timeframe of January 1, 2019 through July 20, 2019.

22. On July 26, 2019, [ received the Cellebrite extraction reports for cellular devices
TT-1 and TT-2.
23, On July 26, 2019, I examined the results of the digital extraction of T'T-1 and

discovered numerous SMS and MMS text messages between WITNESS-2 (TT-2) and TT-1.

24, On July 26, 2019, T-Mobile returned the subpoena with the following account
information for TT-1:

Subscriber Name: Jessie Strickland

Subscriber Address: XXX Cambridge Avenue, Youngstown, Ohio [REDACTED]

IMSI: 31026035 1263929

IMEI: 351603 100968020

Account Active Since: December 4, 2018

25. On July 31, 2019, the Honorable Judge John M. Durkin, Mahoning County, Ohio,
Common Pleas Court authorized the search of four Facebook accounts associated with
STRICKLAND, WITNESS-3, and MV-2 from June 1, 2019 through July 22, 2019.

26. On August 1, 2019, Facebook provided me with four Facebook accounts
associated with STRICKLAND, WITNESS-3, and MV-2. Facebook provided the following
information for Facebook account number, 10002257603 1943:

First Name: Andrew

Last Name: Strickland

Vanity Name: andrew.strickland,1840

Account Phone Number: +13305020203 Cell Verified

27, On August 6, 2019, I examined the results of the digital extraction of TT-3 and

6

 

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 7 of 9. PagelD #: 8

discovered numerous SMS and MMS text messages between MV-2 (TT-3) and TT-1.

28. On August 6, 2019, I reviewed the Facebook return for account
10002257603 1943, associated to STRICKLAND. Listed within the account’s friends list is the
account associated with WITNESS-3.

29, On August 6, 2019, SA Speakes reviewed the Facebook return for the account
associated to WITNESS-3 and discovered numerous Facebook Messenger messages between
WITNESS-3 and STRICKLAND using Facebook account number, 100037198835847.

30. On October 24, 2019, the Honorable Judge Maureen Sweeney, Mahoning County,
Ohio, Common Pleas Court authorized the search of electronics in the possession of
STRICKLAND. This included items such as cellular telephone(s), tablets, computers and
Internet based electronic items. |

31. On October 25, 2019, the Ohio Bureau of Criminal Investigation-Crimes Against
Children (BCI-CAC) the FBI’s Mahoning Valley Violent Crimes Task Force (MVVCTF), and
the Trumbull County Sheriff's Office executed the search warrant at STRICKLAND’s home on
Cambridge Avenue in Youngstown, Ohio. Located within the residence was STRICKLAND,
Jessie Strickland, Leah Ervin (STRICKLAND ’s mother), Carl James Ervin III
(STRICISLAND’s stepfather) and STRICKLAND’ s infant son.

32. STRICKLAND stated that he met MY-2 on Facebook on or about July 2019 on
Facebook. STRICKLAND then maintained contact with MV-2 for a period of approximately a
month via Facebook’s Messenger application. Durmg that period STRICKLAND stated that he
convinced MV-2 that they were in a relationship. STRICKLAND then said that he produced
approximately 5 to 6 nude images of himself and distributed them to MV-2. In turn, MV-2

produced approximately 10 to 11 images of MV-2, which included 3 or 4 close-up pictures of

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 8 of 9. PagelD #: 9

MV-2’s genitals and then distributed them to STRICKLAND. STRICKLAND stated that at
one point in his conversation with MV-2, he grew concerned of MV-2 contacting him via
Facebook Messenger. STRICKLAND grew afraid that either his mother, Leah Ervin, or his
wife, Jessie STRICKLAND would become aware that he was contacting a person he knew was
aminor, At this pomt STRICKLAND told MV-2 to perform oral sex on MV-1 or a horse.
STRICKLAND described MV-1’s age as either 1 or 2 years of age. STRICKLAND stated that
once he received the video of the sex act from MV-2, he then distributed it te WITNESS-2 and
WITNESS-3. STRICKLAND also admitted to making up alias(es) to hide his identity in order

to avoid criminal reprisals from law enforcement.

CONCLUSION
33, Based on the foregoing, there is probable cause to believe that ANDREW

SAMUEK DAVIS STRICKLAND has committed violations of Title 18, United States Code,

 

 
Case: 4:20-mj-06032-GJL Doc #: 1-1 Filed: 02/26/20 9 of 9. PagelD #: 10

Sections 2251(a)—the Sexual Exploitation of Children. Accordingly, I respectfully request the

court issue a warrant for the arrest of STRICKLAND.

A Efe

SA Bryon J, Speakes’
Federal Bureau of Investigation

Sworn to and subscribed before me this C. & day of February 2020,

   

T

U.S. MAGISTRATE JUDGE

 
